COURT OF APPEALS
SANDEE BRYAN MARION                     FOURTH COURT OF APPEALS DISTRICT                              KEITH E. MOTTLE
  CHEF JUSTICE                           CADENA-REEVES JUSTICE CENTER                                 CLERK OH COURT
KAREN ANGELINI                                 300 I10LOROSA. SUITE 3200
MARIALYN BARNARD                             SAN ANTONIO. TEXAS 7H205-3O37
REBECAC. MARTINEZ                           WWW.TXCOURTS.GOV/4TIICOA.ASPX                                 TELEPHONE
PATRICIA O.ALVAREZ                                                                                       (210) 335-263?
UJZ ELENA D.CIIAPA
JASON PULIJAM
                                                                                                         FACSIMILE NO.
 JUSTICES                                                                                                (21(1)335-2762




                                                  January 26, 2015


        Amy Kastely                                                     Deborah L. Klein
        Attorney at Law                                                 Office of the City Attorney
        233 Lotus Avenue                                                Litigation Division
         San Antonio, TX 78210                                          111 Soledad Street. 10th Floor
                                                                        San Antonio, TX 78205
         Dan Pozza
        Law Offices of Dan Pozza                                        Elva Trevino
        239 East Commerce Street                                        Attorney at Law
        San Antonio, TX 78205                                           212 Dwyer Street, Suite 302
                                                                        San Antonio. TX 78204


       RE:       Court of Appeals Number:      04-14-00886-CV
                 Style:                        City of San Antonio v. Hays Street Bridge Restoration
                                               Group and Beatriz Valadez


        Dear Counsel:


              After reviewing the Civil Docketing Statement, the Court has determined the parties will
       not be ordered to participate in Alternative Dispute Resolution. This appeal will proceed with
       the applicable appellate deadlines as set forth in the Texas Rules of Appellate Procedure.



                                                       Sincerely,



                                                       Ma




        MB/ma